Exhibit 10.4

 

ODONATE THERAPEUTICS, INC.

2017 EMPLOYEE STOCK PURCHASE PLAN

1.Purpose.

The purpose of the Odonate Therapeutics, Inc. 2017 Employee Stock Purchase Plan,
including any sub-plans or appendices hereto (the “Plan”), is to provide an
opportunity for Employees of Odonate Therapeutics, Inc., a Delaware corporation
(“Odonate”) and its Participating Subsidiaries to purchase Common Stock of
Odonate and thereby to have an additional incentive to contribute to the
prosperity of Odonate. It is the intention of Odonate that the Plan (excluding
any sub-plans thereof except as expressly provided in the terms of such
sub-plan) qualify as an “Employee Stock Purchase Plan” under Section 423 of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”), and the Plan shall
be administered in accordance with this intent. In addition, the Plan authorizes
the grant of options pursuant to sub-plans or special rules adopted by the
Committee designed to achieve desired tax or other objectives in particular
locations outside of the United States or to achieve other business objectives
in the determination of the Committee, which sub-plans shall not be required to
comply with the requirements of Section 423 of the Code or all of the specific
provisions of the Plan, including but not limited to terms relating to
eligibility, Offering Periods or Purchase Price.

2.Definitions.

(a)“Applicable Law” means the legal requirements relating to the administration
of an employee stock purchase plan under applicable U.S. state corporate laws,
U.S. federal and applicable state securities laws, the Code, any stock exchange
rules or regulations and the applicable laws of any other country or
jurisdiction, as such laws, rules, regulations and requirements shall be in
place from time to time.

(b)“Board” means the Board of Directors of Odonate.

(c)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issued thereunder.

(d)“Commencement Date” means, with respect to a given Offering Period, the first
Trading Day during such Offering Period.

(e)“Committee” means the Compensation Committee of the Board (or any successor
committee) or the officer, officers or committee as designated by the Board to
administer the Plan in accordance with Section 15.

(f)“Common Stock” means the common stock of Odonate, par value $0.01 per share,
or any securities into which such Common Stock may be converted.

(g)“Compensation” means the total compensation paid by Odonate to an Employee
with respect to an Offering Period, including salary, commissions, overtime,
shift differentials, performance-based cash bonuses and all or any portion of
any item of

1

--------------------------------------------------------------------------------

 

compensation considered by Odonate to be part of the Employee's regular
earnings, but excluding items not considered by Odonate to be part of the
Employee's regular earnings. Items excluded from the definition of
“Compensation” include but are not limited to such items as relocation bonuses,
expense reimbursements, certain bonuses paid in connection with mergers and
acquisitions, author incentives, recruitment and referral bonuses, foreign
service premiums, differentials and allowances, imputed income pursuant to
Section 79 of the Code, income realized as a result of participation in any
stock option, restricted stock, restricted stock unit, stock purchase or similar
equity plan maintained by Odonate or a Participating Subsidiary and tuition and
other reimbursements. The Committee shall have the authority to determine and
approve all forms of pay to be included in the definition of Compensation and
may change the definition on a prospective basis.

(h)“Effective Date” means the date of the underwriting agreement between Odonate
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering of
Odonate’s securities pursuant to a registration statement filed and declared
effective pursuant to the Securities Act.

(i)“Employee” means an individual classified as an employee (within the meaning
of Code Section 3401(c) and the regulations thereunder) by Odonate or a
Participating Subsidiary on Odonate’s or such Participating Subsidiary’s payroll
records during the relevant participation period. Notwithstanding the foregoing,
no employee of Odonate or a Participating Subsidiary shall be included within
the definition of “Employee” if such person's customary employment is for less
than 20 hours per week or for less than 5 months per year. Individuals
classified as independent contractors, consultants or advisers are not
considered “Employees.”

(j)“Enrollment Period” means, with respect to a given Offering Period, that
period established by the Committee prior to the commencement of such Offering
Period during which Employees may elect to participate in order to purchase
Common Stock at the end of that Offering Period in accordance with the terms of
this Plan.

(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any reference to a section of the Exchange Act shall include
any successor provision of the Exchange Act.

(l)“Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Committee deems
reliable (or, if no sale of Common Stock is reported for such date, on the next
preceding date on which any sale shall have been reported); and (ii) in the
absence of an established market for the Common Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee by the reasonable
application of a reasonable valuation method, taking into account factors
consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the Committee deems
appropriate.

 

2

--------------------------------------------------------------------------------

 

(m)“Offering Period” means a period of no more than 27 months at the end of
which an option granted pursuant to the Plan shall be exercised. The Plan shall
be implemented by a series of Offering Periods with terms established by the
Committee in accordance with the Plan. Once established, the duration and timing
of Offering Periods may be changed or modified by the Committee as permitted by
the Plan. If the Committee does not establish different rules with respect to an
Offering Period, then the duration of an Offering Period shall be 6 months and
there shall be no overlapping Offering Periods.

(n)“Offering Price” means the Fair Market Value of a share of Common Stock on
the Commencement Date for a given Offering Period.

(o)“Participant” means a participant in the Plan as described in Section 5 of
the Plan.

(p)“Participating Subsidiary” means a Subsidiary that has been designated by the
Committee in its sole discretion as eligible to participate in the Plan with
respect to its Employees.

(q)“Purchase Date” means the last Trading Day of each Offering Period.

(r)“Purchase Price” shall have the meaning set out in Section 8(b).

(s)“Securities Act” means the U.S. Securities Act of 1933, as amended, as
amended from time to time, and any reference to a section of the Securities Act
shall include any successor provision of the Securities Act.

(t)“Stockholder” means a record holder of shares entitled to vote such shares of
Common Stock under Odonate's bylaws.

(u)“Subsidiary” means any business entity (including a limited liability
company, corporation or a partnership) in which Odonate owns (either directly or
indirectly through one or more other Subsidiaries) 50% or more of the total
combined voting power of all classes of outstanding equity interests.

(v)“Trading Day” means a day on which U.S. national stock exchanges are open for
trading and the Common Stock is being publicly traded on one or more of such
markets.

3.Eligibility.

(a)Any Employee of Odonate or any Participating Subsidiary at the beginning of
an Enrollment Period for a given Offering Period shall be eligible to
participate in the Plan with respect to such Offering Period and future Offering
Periods, provided that the Committee may establish administrative rules
requiring that employment commence some minimum period (not to exceed 90 days)
prior to an Enrollment Period and/or that customary employment exceed a
specified number of hours or period during a calendar year to be eligible to
participate with respect to the associated Offering Period. The Committee may
also determine that a designated group of highly compensated Employees is
ineligible to participate in the Plan so long as the excluded category fits
within the definition of “highly compensated employee” in

3

--------------------------------------------------------------------------------

 

Code Section 414(q). If the Committee does not establish different rules with
respect to an Offering Period, the minimum period of employment that must be
completed prior to the beginning of an Enrollment Period shall be 5 working
days.

(b)No Employee may participate in the Plan if immediately after an option is
granted the Employee owns or is considered to own (within the meaning of Code
Section 424(d)) shares of Common Stock, including Common Stock which the
Employee may purchase by conversion of convertible securities or under
outstanding options granted by Odonate or its Subsidiaries, possessing 5% or
more of the total combined voting power or value of all classes of stock of
Odonate or of any of its Subsidiaries. All Employees who participate in the Plan
shall have the same rights and privileges under the Plan, except for differences
that may be mandated by local law and that are consistent with Code Section
423(b)(5); provided that individuals participating in a sub-plan adopted
pursuant to Section 16 which is not designed to qualify under Code section 423
need not have the same rights and privileges as Employees participating in the
Code section 423 Plan.

4.Offering Periods.

The Plan shall be implemented by a series of Offering Periods, which shall
possess terms specified by the Committee in accordance with the terms of the
Plan. Offering Periods shall continue until the Plan is terminated pursuant to
Section 14 hereof. Once established, the Committee shall have the authority to
change the frequency and/or duration of Offering Periods (including the
Commencement Dates thereof) with respect to future Offering Periods if such
change is announced prior to the scheduled occurrence of the Enrollment Period
for the first Offering Period to be affected thereafter. If the Committee does
not establish different rules with respect to an Offering Period, then the
duration of an Offering Period shall be 6 months and there shall be no
overlapping Offering Periods.

5.Participation.

(a)An Employee who is eligible to participate in the Plan in accordance with its
terms at the beginning of an Enrollment Period for an Offering Period and elects
to participate in such Offering Period shall automatically receive an option in
accordance with Section 8(a). Such an Employee shall become a Participant by
completing and submitting, on or before the date prescribed by the Committee
with respect to a given Offering Period, a completed payroll deduction
authorization and Plan enrollment form provided by Odonate or its Participating
Subsidiaries or by following an electronic or other enrollment process as
prescribed by the Committee. An eligible Employee may authorize payroll
deductions at the rate of any whole percentage of the Employee’s Compensation,
not to be less than 1% and not to exceed 10% of the Employee’s Compensation (or
such other percentages as the Committee may establish from time to time before
an Enrollment Period for a future Offering Period) on each payday during the
Offering Period. All payroll deductions will be held in a general corporate
account or a trust account. No interest shall be paid or credited to the
Participant with respect to such payroll deductions. Odonate shall maintain or
cause to be maintained a separate bookkeeping account for each Participant under
the Plan and the amount of each Participant’s payroll deductions shall be
credited to such account. A Participant may not make any additional payments
into such account, unless payroll deductions are prohibited under Applicable
Law, in which case the provisions of Section 5(b) of the Plan shall apply.

4

--------------------------------------------------------------------------------

 

(b)Notwithstanding any other provisions of the Plan to the contrary, in
locations where local law prohibits payroll deductions, an eligible Employee may
elect to participate through contributions to his or her account under the Plan
in a form acceptable to the Committee. In such event, any such Employees shall
be deemed to be participating in a sub-plan, unless the Committee otherwise
expressly provides that such Employees shall be treated as participating in the
Plan.

(c)Under procedures and at times established by the Committee, a Participant may
withdraw from the Plan during an Offering Period, by completing and filing a new
payroll deduction authorization and Plan enrollment form with Odonate or by
following electronic or other procedures prescribed by the Committee. If a
Participant withdraws from the Plan during an Offering Period, his or her
accumulated payroll deductions will be refunded to the Participant without
interest, his or her right to participate in the current Offering Period will be
automatically terminated and no further payroll deductions for the purchase of
Common Stock will be made during the Offering Period. Any Participant who wishes
to withdraw from the Plan during an Offering Period, must complete the
withdrawal procedures prescribed by the Committee, subject to any rules
established by the Committee, or changes to such rules, pertaining to the timing
of withdrawals, limiting the frequency with which Participants may withdraw and
re-enroll in the Plan, or imposing a waiting period on Participants wishing to
re-enroll following withdrawal.

(d)A Participant may not increase his or her rate of contribution through
payroll deductions or otherwise during a given Offering Period. A Participant
may decrease his or her rate of contribution through payroll deductions during a
given Offering Period during such times specified by the Committee by filing a
new payroll deduction authorization and Plan enrollment form or by following
electronic or other procedures prescribed by the Committee. If a Participant has
not followed such procedures to change the rate of contribution, the rate of
contribution shall continue at the originally elected rate throughout the
Offering Period and future Offering Periods. Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code for a given
calendar year, the Committee may reduce a Participant’s payroll deductions to 0%
at any time during an Offering Period scheduled to end during such calendar
year. Payroll deductions shall re-commence at the rate provided in such
Participant’s enrollment form at the beginning of the first Offering Period,
which is scheduled to end in the following calendar year, unless terminated by
the Participant as provided in Section 5(c).

6.Termination of Employment.

In the event any Participant terminates employment with Odonate and its
Participating Subsidiaries for any reason (including death) prior to the
expiration of an Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest. Whether a termination of employment has occurred shall
be determined by the Committee. If a Participant’s termination of employment
occurs within a certain period of time as specified by the Committee (not to
exceed 30 days) prior to the Purchase Date of the Offering Period then in
progress, his or her option for the purchase of shares of Common Stock will be
exercised on such Purchase Date in accordance with Section 9 as if such
Participant were still employed by Odonate. If the Committee does not establish
different rules with respect to an

5

--------------------------------------------------------------------------------

 

Offering Period, then if a Participant’s termination of employment occurs on or
after the 5th working day preceding the Purchase Date of an Offering Period,
then his or her option for the purchase of shares of Common Stock will be
exercised on such Purchase Date in accordance with Section 9 as if such
Participant were still employed by Odonate. Following the purchase of shares on
such Purchase Date, the Participant’s participation in the Plan shall terminate
and all amounts credited to the Participant’s account shall be paid to the
Participant or, in the case of death, to the Participant’s heirs or estate,
without interest. The Committee may also establish rules regarding when leaves
of absence or changes of employment status will be considered to be a
termination of employment, including rules regarding transfer of employment
among Participating Subsidiaries, Subsidiaries and Odonate, and the Committee
may establish termination-of-employment procedures for this Plan that are
independent of similar rules established under other benefit plans of Odonate
and its Subsidiaries; provided that such procedures are not in conflict with the
requirements of Section 423 of the Code.

7.Stock.

Subject to adjustment as set forth in Section 11, the aggregate number of shares
of Common Stock which may be issued pursuant to the Plan shall initially be
500,000 shares (the “Share Reserve”). Notwithstanding the foregoing, subject to
adjustment as set forth in Section 11, the maximum number of shares of Common
Stock that may be issued to any Employee in a given Offering Period shall be
5,000 shares of Common Stock. The Committee may change this limitation at any
time on a prospective basis to apply to future Offering Periods. If, on a given
Purchase Date, the number of shares with respect to which options are to be
exercised exceeds either maximum, the Committee shall make, as applicable, such
adjustment or pro rata allocation of the shares remaining available for purchase
in as uniform a manner as shall be practicable and as it shall determine to be
equitable.

8.Offering.

(a)On the Commencement Date relating to each Offering Period, each eligible
Employee, whether or not such Employee has elected to participate as provided in
Section 5(a), shall be granted an option to purchase a number of whole shares of
Common Stock (as adjusted as set forth in Section 11) established by the
Committee, which may be purchased with the payroll deductions accumulated on
behalf of such Employee during each Offering Period at the purchase price
specified in Section 8(b) below, subject to the additional limitation that no
Employee participating in the Plan shall be granted an option to purchase Common
Stock under the Plan if such option would permit his or her rights to purchase
stock under all employee stock purchase plans (described in Section 423 of the
Code) of Odonate and its Subsidiaries to accrue at a rate which exceeds U.S.
$25,000 of the Fair Market Value of such Common Stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time. For purposes of the Plan, an option is “granted” on a
Participant’s Commencement Date. An option will expire upon the earliest to
occur of (i) the termination of a Participant’s participation in the Plan or
such Offering Period and (ii) the termination of the Offering Period. This
Section 8(a) shall be interpreted so as to comply with Code Section 423(b)(8).

6

--------------------------------------------------------------------------------

 

(b)The Purchase Price under each option shall be with respect to an Offering
Period the lower of (i) a percentage (not less than 85%) (“Designated
Percentage”) of the Offering Price, or (ii) the Designated Percentage of the
Fair Market Value of a share of Common Stock on the Purchase Date on which the
Common Stock is purchased; provided that the Purchase Price may be adjusted by
the Committee pursuant to Sections 11 or 12 in accordance with Section 424(a) of
the Code. For a given Offering Period, the Designated Percentage shall be
established no later than the beginning of the Enrollment Period for such
Offering Period. The Committee may change the Designated Percentage with respect
to any future Offering Period, but not to below 85%, and the Committee may
determine with respect to any prospective Offering Period that the Purchase
Price shall be the Designated Percentage of the Fair Market Value of a share of
the Common Stock solely on the Purchase Date. If the Committee does not
establish the Designated Percentage prior to the beginning of the Enrollment
Period for a given Offering Period, the Designated Percentage for such Offering
Period shall be 85%.

9.Purchase of Stock.

Unless a Participant withdraws from the Plan as provided in Section 5(c),
terminates employment prior to the end of an Offering Period as provided in
Section 6, or except as provided in Sections 7, 12 or 14(b), upon the expiration
of each Offering Period, a Participant’s option shall be exercised automatically
for the purchase of that number of whole shares of Common Stock which the
accumulated payroll deductions credited to the Participant’s account at that
time shall purchase at the applicable price specified in Section 8(b) in
accordance with the terms of the Plan, including Section 7. Notwithstanding the
foregoing, Odonate or its Participating Subsidiary may make such provisions and
take such action as it deems necessary or appropriate for the withholding of
taxes and/or social insurance and/or other amounts which Odonate or its
Participating Subsidiary determines is required by Applicable Law. Each
Participant, however, shall be responsible for payment of all individual tax
liabilities arising under the Plan. The shares of Common Stock purchased upon
exercise of an option hereunder shall be considered for tax purposes to be sold
to the Participant on the Purchase Date. A Participant’s option to purchase
shares of Common Stock hereunder is exercisable only by him or her.

10.Payment and Delivery.

As soon as practicable after the exercise of an option, Odonate shall deliver or
cause to have delivered to the Participant a record of the Common Stock
purchased and the balance of any amount of payroll deductions credited to the
Participant’s account not used for the purchase of Common Stock, except as
specified below. The Committee may permit or require that shares be deposited
directly with a broker designated by the Committee or to a designated agent of
Odonate, and the Committee may utilize electronic or automated methods of share
transfer. The Committee may require that shares be retained with such broker or
agent for a designated period of time and/or may establish other procedures to
permit tracking of disqualifying dispositions of such shares. If the Committee
does not establish different rules with respect to an Offering Period, all
shares of Common Stock purchased on each Purchase Date may not be sold prior to
the earliest of: (i) the first anniversary of the applicable Purchase Date; (ii)
the date on which a Participant terminates service with Odonate or a
Participating Subsidiary, or (iii) the consummation of a Change of Control (as
defined in the 2017 Stock Option Plan). Odonate or its

7

--------------------------------------------------------------------------------

 

Participating Subsidiary shall retain the amount of payroll deductions used to
purchase Common Stock as full payment for the Common Stock and the Common Stock
shall then be fully paid and non-assessable. No Participant shall have any
voting, dividend, or other Stockholder rights with respect to shares subject to
any option granted under the Plan until the shares subject to the option have
been purchased and delivered to the Participant as provided in this Section 10.
The Committee may in its discretion direct Odonate to retain in a Participant’s
account for the subsequent Offering Period any payroll deductions which are not
sufficient to purchase a whole share of Common Stock or return such amount to
the Participant. Any other amounts left over in a Participant’s account after a
Purchase Date shall be returned to the Participant. If the Committee does not
establish different rules with respect to an Offering Period, then all amounts
left over in a Participant’s account after a Purchase Date shall be returned to
the Participant.

11.Recapitalization.

Subject to any required action by the Stockholders of Odonate, if there is any
change in the outstanding shares of Common Stock or other securities of Odonate
because of a merger, consolidation, spin-off, reorganization, recapitalization,
dividend in property other than cash, extraordinary dividend whether in cash
and/or other property, stock split, reverse stock split, stock dividend,
liquidating dividend, combination or reclassification of the Common Stock or
other securities (including any such change in the number of shares of Common
Stock or other securities effected in connection with a change in domicile of
Odonate), or any other increase or decrease in the number of shares of Common
Stock or other securities effected without receipt of consideration by Odonate,
provided that conversion of any convertible securities of Odonate shall not be
deemed to have been “effected without receipt of consideration,” the type and
number of securities covered by each option under the Plan which has not yet
been exercised and the type and number of securities which have been authorized
and remain available for issuance under the Plan, as well as the maximum number
of securities which may be purchased by a Participant in an Offering Period, and
the price per share covered by each option under the Plan which has not yet been
exercised, shall be appropriately and proportionally adjusted by the Board, and
the Board shall take any further actions which, in the exercise of its
discretion, may be necessary or appropriate under the circumstances. The Board’s
determinations under this Section 11 shall be conclusive and binding on all
parties.

12.Merger, Liquidation and Other Corporate Transactions.

(a)In the event of a proposed liquidation or dissolution of Odonate, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest to the
Participants.

(b)In the event of a proposed sale of all or substantially all of the assets of
Odonate, or the merger or consolidation or similar combination of Odonate with
or into another entity, then in the sole discretion of the Board, (1) each
option shall be assumed or an equivalent option shall be substituted by the
successor corporation or parent or subsidiary of such successor entity, (2) on a
date established by the Board on or before the date of consummation of such
merger, consolidation, combination or sale, such date shall be treated as a
Purchase Date, and all

8

--------------------------------------------------------------------------------

 

outstanding options shall be exercised on such date, (3) all outstanding options
shall terminate and the accumulated payroll deductions will be refunded without
interest to the Participants, or (4) outstanding options shall continue
unchanged.

13.Transferability.

Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive shares of Common Stock under the
Plan may be voluntarily or involuntarily assigned, transferred, pledged, or
otherwise disposed of in any way, and any attempted assignment, transfer,
pledge, or other disposition shall be null and void and without effect. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interests under the Plan, other than as permitted by the Code,
such act shall be treated as an election by the Participant to discontinue
participation in the Plan pursuant to Section 5(c).

14.Amendment or Termination of the Plan.

(a)The Plan shall continue from the Effective Date until the time that the Plan
is terminated in accordance with Section 14(b).

(b)The Board or the Committee may, in its sole discretion, insofar as permitted
by law, terminate or suspend the Plan, or revise or amend it in any respect
whatsoever, except that, without approval of the Stockholders, no such revision
or amendment shall increase the number of shares subject to the Plan, other than
an adjustment under Section 11 of the Plan, or make other changes for which
Stockholder approval is required under Applicable Law. Upon a termination or
suspension of the Plan, the Board may in its discretion (i) return without
interest the payroll deductions credited to Participants’ accounts to such
Participants or (ii) set an earlier Purchase Date with respect to an Offering
Period then in progress.

15.Administration.

(a)The Board has appointed the Compensation Committee of the Board to administer
the Plan (the “Committee”), who will serve for such period of time as the Board
may specify and whom the Board may remove at any time. The Committee will have
the authority and responsibility for the day-to-day administration of the Plan,
the authority and responsibility specifically provided in this Plan and any
additional duty, responsibility and authority delegated to the Committee by the
Board, which may include any of the functions assigned to the Board in this
Plan. The Committee may delegate to a sub-committee and/or to an officer or
officers or employees of Odonate the day-to-day administration of the Plan. The
Committee shall have full power and authority to adopt, amend and rescind any
rules and regulations which it deems desirable and appropriate for the proper
administration of the Plan, to construe and interpret the provisions and
supervise the administration of the Plan, to make factual determinations
relevant to Plan entitlements and to take all action in connection with
administration of the Plan as it deems necessary or advisable, consistent with
the delegation from the Board. Decisions of the Committee shall be final and
binding upon all Participants. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it had
been made at a meeting of the Committee duly held.

9

--------------------------------------------------------------------------------

 

(b)In addition to such other rights of indemnification as they may have as
members of the Board or officers or employees of Odonate, members of the Board
and of the Committee and their delegates shall be indemnified by Odonate against
all reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted under the Plan, and against all amounts paid by them
in settlement thereof (provided such settlement is approved by independent legal
counsel selected by Odonate) or paid by them in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding that such person is
liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within 60 days after the institution of such action,
suit or proceeding, such person shall offer to Odonate, in writing, the
opportunity at its own expense to handle and defend the same.

16.Committee Rules for Foreign Jurisdictions.

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, data privacy security, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements; however, if such varying provisions are not in accordance with the
provisions of Section 423(b) of the Code, including but not limited to the
requirement of Section 423(b)(5) of the Code that all options granted under the
Plan shall have the same rights and privileges unless otherwise provided under
the Code and the regulations promulgated thereunder, then the individuals
affected by such varying provisions shall be deemed to be participating under a
sub-plan and not in the Plan. The Committee may also adopt sub-plans applicable
to particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code section 423 and shall be deemed to be outside the
scope of Code section 423 unless the terms of the sub-plan provide to the
contrary. The rules of such sub-plans may take precedence over other provisions
of this Plan, with the exception of Section 7, but unless otherwise superseded
by the terms of such sub-plan, the provisions of this Plan shall govern the
operation of such sub-plan. The Committee shall not be required to obtain the
approval of the Stockholders prior to the adoption, amendment or termination of
any sub-plan unless required by the laws of the foreign jurisdiction in which
Employees participating in the sub-plan are located.

17.Securities Laws Requirements.

(a)No option granted under the Plan may be exercised to any extent unless the
shares to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state and foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, subject to the approval of counsel for Odonate with respect
to such compliance. If

10

--------------------------------------------------------------------------------

 

on a Purchase Date in any Offering Period hereunder, the Plan is not so
registered or in such compliance, options granted under the Plan which are not
in material compliance shall not be exercised on such Purchase Date, and the
Purchase Date shall be delayed until the Plan is subject to such an effective
registration statement and such compliance, except that the Purchase Date shall
not be delayed more than 12 months and the Purchase Date shall in no event be
more than 27 months from the Commencement Date relating to such Offering Period.
If, on the Purchase Date of any offering hereunder, as delayed to the maximum
extent permissible, the Plan is not registered and in such compliance, options
granted under the Plan which are not in material compliance shall not be
exercised and all payroll deductions accumulated during the Offering Period
(reduced to the extent, if any, that such deductions have been used to acquire
shares of Common Stock) shall be returned to the Participants, without interest.
The provisions of this Section 17 shall comply with the requirements of Section
423(b)(5) of the Code to the extent applicable.

(b)As a condition to the exercise of an option, Odonate may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
Odonate, such a representation is required by any of the aforementioned
applicable provisions of law.

18.Government Regulations.

This Plan and Odonate's obligation to sell and deliver shares of its stock under
the Plan shall be subject to the approval of any governmental authority required
in connection with the Plan or the authorization, issuance, sale or delivery of
stock hereunder.

19.No Enlargement of Employee Rights.

Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of Odonate or any
Participating Subsidiary or to interfere with the right of Odonate or
Participating Subsidiary to discharge any Employee or other individual at any
time, for any reason or no reason, with or without notice.

20.Governing Law.

This Plan shall be governed by applicable laws of the State of Delaware and
applicable federal law.

21.Effective Date.

This Plan shall be effective on the Effective Date, subject to approval of the
Stockholders of Odonate within 12 months before or after its date of adoption by
the Board.

22.Reports.

Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be made available to Participants at least annually,
which statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares of Common Stock purchased and the remaining cash
balance, if any.

11

--------------------------------------------------------------------------------

 

23.Designation of Beneficiary for Owned Shares.

With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by Odonate or its assignee on the
Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of an Offering Period but prior to delivery to him
or her of such shares and cash. In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to the
Purchase Date of an Offering Period. If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective, to the extent required by local law. The
Participant (and if required under the preceding sentence, his or her spouse)
may change such designation of beneficiary at any time by written notice.
Subject to local legal requirements, in the event of a Participant’s death,
Odonate or its assignee shall deliver any shares of Common Stock and/or cash to
the designated beneficiary. Subject to local law, in the event of the death of a
Participant and in the absence of a beneficiary validly designated who is living
at the time of such Participant’s death, Odonate shall deliver such shares of
Common Stock and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of Odonate), Odonate in its sole discretion, may deliver (or cause its
assignee to deliver) such shares of Common Stock and/or cash to the spouse, or
to any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to Odonate, then to such other person as Odonate
may determine. The provisions of this Section 23 shall in no event require
Odonate to violate local law, and Odonate shall be entitled to take whatever
action it reasonably concludes is desirable or appropriate in order to transfer
the assets allocated to a deceased Participant’s account in compliance with
local law.

24.Additional Restrictions of Rule 16b-3.

The terms and conditions of options granted hereunder to, and the purchase of
shares of Common Stock by, persons subject to Section 16 of the Exchange Act
shall comply with the applicable provisions of Rule 16b-3. This Plan shall be
deemed to contain, and such options shall contain, and the shares of Common
Stock issued upon exercise thereof shall be subject to, such additional
conditions and restrictions, if any, as may be required by Rule 16b-3 to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

25.Notices.

All notices or other communications by a Participant to Odonate or the Committee
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by Odonate or the Committee at the location,
or by the person, designated by Odonate for the receipt thereof.

 

*   *   *

12